This claim was filed by John G. Schultz of Marshall county, Illinois, with the Auditor of Public Accounts of the State of Illinois, on the 20th day of April, A. D. 1880. The Attorney General of the State was notified and the claimant took and filed his proofs in July of the same year. At the present session of the Commission, Fred S. Potter, who appeared as attorney for the original claimant, John G. Schultz, filed his motion asking leave to amend the original petition so as to substitute the name of “Henrietta” instead of “John G.” wherever the name “John G.” appears, and supported said motion by affidavit, suggesting that the claim had been filed in the name of John G. through mistake. Leave was given pursuant to the motion and the claim amended accordingly. It is not considered by the Commission that said amendment makes the claim a new one in the sense that it should be considered as having been filed as an original claim at this session, but that the cause of action, as now presented is identical in substance with the one originally filed. And the Commission now takes and considers this claim in the name of Henrietta Schultz the same as if originally filed in her name. The claim is for damage averred to have been sustained to her land, caused by and incident to the construction of a dam near Copperas Creek, in the Illinois river, by and under the authority of the State of Illinois; that claimant was the owner of the southwest quarter of the southwest quarter of section four (4) in township thirty (30) north of range two (2) west of the.3d P. M., in Marshall county, Illinois, on the 20th day of October, A. D. 1877; that said land was bottom or low land lying along or near the Illinois river, and that said dam at Copperas Creek was constructed by the State in the month of October, A. D. 1877. To this claim the Attorney General of the State filed a plea on the 10th day of August, 1880, among other things insisting upon the two years limitation law requiring the claim to be filed with the Auditor and proved up within two years from the time such claim may have arisen. The Commission finds from the evidence on file and from the public records of the State that said dam was completed about the 21st of October, 1877, and as matter of law that said claim arose at the completion of said dam, and that said claim is barred by the act of March 1, 1847, .session laws, of .1847, page. 32. The same act may also be found in a compilation of the Statutes by Scates, Treat and Blackwell at page 1170,- and published in 1858 by authority of the State. For more particular reasons and discussion as to the applicability of the said act to this case reference may be had to the claim of William B. Fairbanks for use of the First National Bank of Lacón v. The State of Illinois, being number one of the claims determined at this session. This claim is therefore rejected and no award made to the claimant for the above reasons.